DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 1 September 2021, on an application filed 27 September 2017, which claims domestic priority to a provisional application filed 28 September 2016.
Claims 1, 6 and 21 have been amended.
Claims 22-24 have been added by amendment.
Claim 2 has been canceled by amendment.
Claims 1, 3-6, 8-16 and 21-24 have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12 and 17 October 2021 have been considered by the Office to the extent indicated.  



Response to Amendments

The rejection of claims 1, 3-6, 8-16 and 21-24 under 35 USC 101 have been upheld.  Please see below for further details.  
The rejection of claims 1, 3-6, 8-16 and 21 under 35 USC 112 have been withdrawn in light of the amendments to the claims.
All rejections of claim 2 has been withdrawn in light of the cancellation of this claim.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 3-6, 8-16 and 22-24 are drawn to a method for creating a personalized reference interval (PRI), comprising: receiving a digital profile of a patient, the digital profile including a combination of a plurality of demographic parameters and associated values, and medical history data parameters and associated values including comorbidity, chronic medical conditions, and current medications; receiving a clinical test result of the patient, the clinical test result including Claim 21 is drawn to a system for creating a personalized reference interval (PRI), comprising: a data storage device storing a dataset storing a plurality of digital profiles of patients, each digital profile of the dataset is associated with at least one clinical test result of the respective patient 

All of the claimed limitations (except for various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computer implemented method, digital profile, data storage device, program store storing code, processing unit and code) nothing in the claim element precludes the step from practically being performed in the mind. For example, identifying a subset of the dataset in the context of this claim encompasses the user mentally considering a present patient’s parameters with a set of other previously studied patient parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. The various structural elements processor (including computer implemented method, digital profile, data storage device, program store storing code, processing unit and code) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 16 and 22-24 are rejected under 35 U.S.C. 103 as being obvious over Friedlander et al. (US PG-Pub 2012/0265550 A1), hereinafter Friedlander, in view of Katayev et al. (US PG-Pub 2014/0236491 A1), hereinafter Katayev, further in view of Khan et al. (U.S. PG-Pub 2014/0006039 A1), hereinafter Khan.

As per claims 1 and 21, Friedlander discloses a computer implemented method and system for creating a personalized reference interval (PRI), comprising (Friedlander, Figs. 1 and 2.): 
receiving a digital profile of a patient, the digital profile including a combination of a plurality of demographic parameters and associated values, and medical history data parameters and associated values including comorbidity, chronic medical conditions and current medications (Friedlander discloses reception of a “current description” of a patient that contains demographic and medical parameters of a patient as well as the medical history of the comorbidity, chronic medical conditions and current medications.); 
receiving a clinical test result of the patient, the clinical test result including a measured value of at least one analyte (“Current description of the patient includes lab test results, see paragraphs 24-25.); 
accessing a dataset storing a plurality of digital profiles of other patients, each digital profile of the dataset is associated with at least one clinical test result of the respective other patient and a combination of the plurality of demographic parameters and associated values for each of the other patients, and medical history data parameters and associated values including comorbidity, chronic medical conditions and current medications (Other patient data, including their medical history data is accessed to determine if it should be included in a cohort with the patient, see paragraph 26.);
identifying a subset of the dataset based a correlation according to a similarity requirement between the combination of at least one of the plurality of demographic parameters and the medical history parameters including comorbidity, chronic medical conditions and current medications of the digital profile of the patient and at least one of the combinations of the plurality of demographic parameters and the medical history of the other patients including comorbidity, chronic medical conditions and current medications (Based on the patient parameters, a cohort is defined based on similarity with the defined patient, through accessing a plurality of profiles of the cohort patients, including demographic parameters, lab results and 
[0026] ... This cohort is made up of persons who each have a substantially similar lab test result, physical examination result, demographic description, and travel history as the patient. For example, assume that a database (not shown) for a group (cohort) of 100 persons is found in a system such as the cohort access computer 154 shown in FIG. 1. This database reveals that every member of this cohort has, within a predefined range, a substantially similar lab test result, physical examination result, demographic description, and travel history as the patient.
); 
calculating a first and second likely diagnosis according to an analysis of corresponding values of the at least one analyte of the subset ... using the dataset (Plural likely diagnoses are determined using the analyte of the subset and updated data, see Fig. 2 #212 and paragraph 33.); and
21. a data storage device storing a dataset, a program store storing code; and at least one processing unit coupled to the data storage device and the program store for implementing the stored code (Friedlander, Figs. 1 and 2.).

Friedlander fails to explicitly disclose:
calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient; and
comparing the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event; and
providing instructions for a treatment of the patient, according to whether clinical test result represents the underlying clinically significant event or does not represent the clinicaly significant event.

Katayev teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide: 
calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient (Katayev discloses the calculation of an individualized PRI for various parameters of the patient, see Fig. 2, Abstract and paragraphs 46 and 59.); 
comparing the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event and providing instructions for a treatment of the patient, according to whether clinical test result represents the underlying clinically significant event or does not represent the clinicaly significant event (Katayev discloses a comparison of the analyte measurement of the subject with the reference interval calculated for an analyte in order to evaluate the condition of the patient, see Fig. 2 #40, Abstract and paragraphs 10 and 46: “This individualized reference interval may then be used to evaluate the analyte in an individual subject.” This is done to evaluate the patient’s analyte result, which is done to determine how a patient should be treated, to make a “medical decision”, see paragraph 47.),	
Katayev also discloses consideration of demographic and medical parameters as a single measure, such as consideration of the occurrence of Eosinophils [medical parameter] in people between ages of 13-18 [demographic parameter], as shown in Fig. 4;


Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient diagnosis system of Friedlander to include calculating a personalized reference interval (PRI) for each respective at least one analyte of the clinical test result of the patient; comparing the measured value of the at least one analyte of the clinical test result of the patient with the PRI calculated for the at least one analyte to determine whether the analyte value of the clinical test result of the patient is representing an underlying clinically significant event or does not represent a clinically significant event; and providing instructions for a treatment of the patient, according to whether clinical test result represents the underlying clinically significant event or does not represent the clinicaly significant event, as taught by Katayev, in order to provide a patient diagnosis system that utilized “methods for changing treatment plan, diagnosis, or prognosis for an individual subject based on differences between the new reference interval and a previously utilized reference interval” (Katayev, Abstract.), thereby increasing the reliability of patient diagnoses and treatments. 

Although, as indicated above, it is old and well known in the medical arts that a medical history of the patient would include parameters and values associated with a patient concerning comorbidity, chronic medical conditions and current medications; and patient measurements are analyzed to determine whether the measurements are clinically significant and then use that 

Khan teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide analysis of a combination of plural patient information related to comorbidity, chronic medical conditions and current medications (Khan, paragraphs 26, 34, 45 and 46 and Fig. 3, wherein clinical/medical parameters and demographic parameters, at least, are considered in combination.), and wherein patient measurements are analyzed to determine whether the measurements are clinically significant and then use that determination to provide patient treatment (Fig. 3 and paragraphs 39-41, 47, 52 and 53.) in order to provide a more complete dataset of a patient so as to provide better care to them.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient diagnosis system of Friedlander/Katayev to include providing analysis of a combination of plural patient information related to comorbidity, chronic medical conditions and current medications and wherein patient measurements are analyzed to determine whether the measurements are clinically significant and then use that determination to provide patient treatment, as taught by Khan, in order to provide a patient diagnosis system that included a more complete dataset of a patient so as to provide better care to them.




As per claims 3-6, 8-12, 16 and 22-24, Friedlander/Katayev/Khan disclose claim 1, discussed above. Friedlander/Katayev/Khan also discloses:
3. 	wherein the medical history data parameters are indicative of at least one medical pathology (Friedlander, see paragraphs 24-25.);
4. 	wherein the PRI is calculated to account for contradictory effects of demographics and/or medical history on the respective analyte (Katayev discloses calculation of individualized PRI based on various parameters, which would explicitly and inherently account for contradictory and additive effects of parameters, see Fig. 2, Abstract and paragraphs 46 and 59.);
5. 	wherein the PRI is calculated to account for additive effects of demographics and/or medical history on the respective analyte (Katayev discloses calculation of individualized PRI based on various parameters, which would explicitly and inherently account for contradictory and additive effects of parameters, see Fig. 2, Abstract and paragraphs 46 and 59.);
6. 	wherein the medical history data includes at least one member selected from the group consisting of: past medical history, previous surgeries, smoking status, alcohol consumption status, drug use status, acute medical conditions, family history, and genetic predisposition (Friedlander, see paragraphs 24-25.);
8. 	wherein the analyte is measured from a body fluid selected from the group consisting of: blood, urine, cerebrospinal fluid, pleural fluid, amniotic fluid, aqueous humor, vitreous humor, bile, gastric acid, lymph, mucus, pericardial fluid, pus, saliva, semen, vaginal secretions, sputum, synovial fluid, tears, and sweat (Friedlander, see paragraphs 24-25.);
9. 	wherein the analyte is at least one of: an anatomical body measurement performed directly or using imaging methods, and a measurement of function of an organ (Katayev, paragraph 52, discloses the height and weight as an analyte.);
10. 	wherein the analyte is selected from the group consisting of: body mass index (BMI), cardiac output, respiratory rate, endometrial thickness, appendix size, kidney size, and prostate volume (Katayev, paragraph 52, discloses the height and weight as an analyte, which would be the equivalent of BMI.);.
11.	wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient (Friedlander considers consideration of survival of the patient, see paragraphs 29.), and 
further comprising calculating a risk for a certain outcome for the patient according to an analysis of the value of the at least one analyte in view of the PRI (Friedlander discloses risk of patient having possible diagnoses, see Figs. 2 and 3. Katayev discloses use of an individualized PRI, see paragraphs 46 and 59.);
12. 	wherein the certain outcome is at least one of: received from a user using a graphical user interface (GUI), and determined for each of a list of a plurality of predefined outcomes (System of Friedlander determines possible diagnoses [outcomes] ; and
16. 	comprising storing the received clinical result of the patient and digital profile of the patient in the dataset (All data stored in dataset, see Friedlander paragraphs 24-25.).
22. 	wherein "normal" levels of the at least one analyte of other patients of the dataset defined by the PRI are otherwise abnormal in healthy and normal subjects (This is an inherent feature of Katayev at least. In Katayev, the subject population is selected with regard to their relation to the patient of interest, and then a personalized reference interval is created from that subject population, see Fig. 2 and paragraphs 46 and 59: accordingly, “there is no need to define ‘healthy’ or parse healthy subjects from unhealthy subjects” when determining the reference interval, see paragraph 55, because patients are considered with respect to their cohort instead of the population at large. This results in the situation where normal or abnormal levels of the analyte would be inconsistent with those levels in the population at large.);
23. 	wherein "abnormal" levels of the at least one analyze of other patients of the dataset defined by the PRI are otherwise normal in healthy and normal subjects ((This is an inherent feature of Katayev at least. In Katayev, the subject population is selected with regard to their relation to the patient of interest, and then a personalized reference interval is created from that subject population, see Fig. 2 and paragraphs 46 and 59: accordingly, “there is no need to define ‘healthy’ or parse healthy subjects from unhealthy subjects” when determining the reference interval, see paragraph 55, because patients are considered with respect to their cohort instead of the population at large. This results in ;
24. 	wherein the PRI denotes a single unified measure that is calculated to account for contradictory effects of the plurality of demographic parameters and the medical history data parameters of the combination (Friedlander/Katayev/Khan discloses consideration of effects of demographic parameters and medical history data parameters in combination, as shown above. Katayev, at least, discloses consideration of demographic and medical parameters as a single measure, such as consideration of the occurrence of Eosinophils [medical parameter] in people between ages of 13-18 [demographic parameter], as shown in Fig. 4. Accordingly, this would inherently account for the contradictory effect of demographic and medical history parameters combined. Khan also discloses a single unified measure that accounts for contradictory effects of plural parameters, including medical history and demographics, see Fig. 3.).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
24. 	wherein the PRI denotes a single unified measure that is calculated to account for contradictory effects of the plurality of demographic parameters and the medical history data parameters of the combination.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Friedlander/Katayev/Khan, further in view of Neville (US PG-Pub 2009/0062624 A1).

As per claims 13-15, Friedlander/Katayev/Khan disclose claim 1, discussed above. Friedlander/Katayev also discloses:
13.	identifying a clinical significance or clinical insignificance of the data according to the PRI (Friedlander Fig. 2 #212 and paragraph 33; Katayev discloses the PRI, see Fig. 2, Abstract and paragraphs 46 and 59. Khan also discloses determination of clinical significance, as shown above, see Fig. 3 and paragraphs 39-41, 47, 52 and 53.);
14. 	wherein the digital profiles of the subset include at least one of survival of the respective patient and time to a certain clinical outcome occurring to the respective patient (Friedlander considers consideration of survival of the patient, see paragraphs 29.), and 
wherein the identifying the clinical significance or clinical insignificance of the trend is based on calculating a risk for a certain outcome for the patient (Friedlander ; and
15. 	identifying the clinical significance or clinical insignificance of the data based on an analysis of a correlation between the data and a distribution of values corresponding to the data in the digital profiles of the subset (Friedlander Fig. 2 #212 and paragraph 33.).

Friedlander/Katayev/Khan fail to explicitly disclose:
13. 	receiving at least one another clinical test result of the patient including another measured value of the at least one analyte; 
determining a trend according to an analysis of difference between the measured value of the at least one analyte of the at least one another clinical test result and the test result; 
analyzing the trend.
14. 	determining a certain outcome based on the trend; and
15. 	analyzing the trend based on an analysis of a correlation between the trend and a distribution of values corresponding to the trend.

Neville teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
13. 	receiving at least one another clinical test result of the patient including another measured value of the at least one analyte (Neville, paragraphs 6-9 discloses comparing ; 
determining a trend according to an analysis of difference between the measured value of the at least one analyte of the at least one another clinical test result and the test result (Neville, paragraphs 6-9.); 
analyzing the trend (Neville, paragraphs 6-9.);
14. 	determining a certain outcome based on the trend (Neville, paragraphs 6-9.); and
15. 	analyzing the trend based on an analysis of a correlation between the trend and a distribution of values corresponding to the trend (Neville, paragraphs 6-9.),
in order to provide “a data processing method that can create actionable information from one or a plurality of biomarker values, either from an individual test of a plurality of tests over time) (Neville, paragraph 5.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient diagnosis system of Friedlander/Katayev/Khan to include the comparison of historical data trends between patients and cohorts, as taught by Neville, in order to provide a patient diagnosis system that included “a data processing method that can create actionable information from one or a plurality of biomarker values, either from an individual test of a plurality of tests over time) (Neville, paragraph 5.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 1 September 2021	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 10-17 that the claims are statutory because:
They solve a technical problem and/or provide an improvement to a technical field, that of analyzing a patient with respect to a personalized population cohort; and 
The features of the claims cannot be performed in the human mind because of the large number of possible combinations of parameters; and
The combination of the claimed elements amount to significantly more than any indicated abstract idea.

The Office respectfully disagrees, please see the expanded statutory analysis of the claims above.

A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception. Because the claims have been shown to recite an abstract idea that is similar to abstract ideas previously found by the courts to be abstract, and the additional elements do not amount to 

Regarding a., the mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea related to using categories to organize, store, and transmit information and comparing new and stored information and using rules to identify options. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

McRO indicates that an “improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing a computer performance of a function not previously performable by a computer. This is distinct from the present invention, where the Appellant claims that the generic computing functions performed by generic computing structure was not previously known (not that it was previously unperformable).

Bascom indicates that “… when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements …” (11/2/16 Update), or, in other words, eligibility may be found in “non-conventional and non-generic arrangement of known, conventional pieces”. This is distinct from the present invention, which utilizes generic computing structure to perform generic computing functions that provides an obvious result in view of the prior art, as indicated above.


Regarding b., the claims as listed require the invention to consider a combination of two parameters, which is clearly performable in the human mind.

Regarding c., When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. The various structural elements processor (including computer implemented method, digital profile, data storage device, program store storing code, processing unit and code) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.




With regard to the rejection of the claims under 35 USC 103, the Applicant argues on pages 18-22 that the applied prior art fails to disclose the claims as written because:
Friedlander is inoperable with respect to computation of a personalized reference interval (PRI) as it is directed to a completely different problem; and
The cited references fail to disclose consideration of combination of at least one of the plurality of demographic parameters and the medical history parameters including comorbidity, chronic medical conditions, and current medications.

The Office respectfully disagrees. Please see the expanded analysis above, issued in view of the claims as amended.

Regarding a., the Office notes that Friedlander is not used to disclose a PRI, Katayev is. The Applicant is looking at the references in solo and not considering the references as a combination. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.

In response to applicant's argument that Friedlander is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the references and the application at issue are directed to the communication of healthcare information in service of treating patients. 


Regarding argument b., the previously cited references do disclose the contested limitation. As shown, it would be it is old and well known in the medical arts that a medical history of the patient would include parameters and values associated with a patient concerning comorbidity, chronic medical conditions and current medications. Further, as shown, Katayev also discloses consideration of demographic and medical parameters as a single measure, such as consideration of the occurrence of Eosinophils [medical parameter] in people between ages of 13-18 [demographic parameter], as shown in Fig. 4; note also paragraphs 10, 37 and 44. Finally, the 

Applicant indicates that Katayev is distinguished from the present invention because Katayev discloses a medical history, not current medications. The Office disagrees that a medical history would not include current medications of a patient. Further, assuming arguendo that there is a difference, this would be a indistinguishable difference as the claim would operate the same regardless whether the data is labeled current or prior. Finally, the present claims are also directed to medical history data parameters and associated values including ... current medications; accordingly there is no difference between the claims and the cited art.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Khan, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Friedlander, Katayev, Khan and Neville, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (4 May 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
21 October 2021